By the Court.

Lumpkin, J.
delivering the opinion.
The question in this case is not without embarrassment. Several propositions insisted on by the counsel for the Holtons, may be connected for the purposes of this decision. It may be granted that “the blood relations of nearest kin,” to the testator, are to be ascertained and fixed at the time of his death, and not the death of his son ; a rather debateable point. The words of the will are, “in case, my son dies,” I then give over this property “to my blood relations,” &c. The division contemplated, is evidently at the death of the son, and why not the gift over to those who answer to the description of nearest blood relations at that time ?
*324Yield, also, that relations” may be read in the singular, although there is no reason for making the substitution in this case; nay, concede that if the item of the will had stopped at the first clause, “ my blood relations of nearest kin,” that the sister would have taken — and this* we apprehend is all and more, perhaps, than can be fairly claimed: still we think the case is with the complainants.
We must give effect to all the words in the will. And in this, as in thousands of cases, the context or explanatory words must control the technical terms of the testament. Dying without issue, which taken by themselves would create a perpetuity, are often enlarged by superadded words, so as to constitute a good remainder over.
It is agreed on the record, that the testator knew that he had an only sister living, and no brother; that his parents were dead, so that there could not possibly be another brother or sister. Could he have intended to restrict his bounty to that only sister, and yet give the property to his blood relations of nearest kin, and direct it “ to be equally divided among them ?” must he not of necessity have contemplated and intended to have provided for more legatees than one ? He not only employs the plural, relations, but he directs an equal division to be made. A gift to one, is utterly inconsistent with the idea of a division, much less an equal division, when that one takes the whole, and that is not all, it is to be an equal division among “ them,” that is, the blood relations already mentioned.
Policy favors the subdivision of property. Courts should, in this country, lean to that interpretation of wills, which carries out the provisions of the statute of distributions, rather than to that which defeats them. For this statute after all, is our American Magna Charta; doing more to perpetuate our republican institutions than the Constitution. For without the accumulation by law of property, in the hands of the few, there can be no privileged classes.
Justice and equity favor this construction, why should not *325all who stand in the same degree of relationship to the testator, at the time this estate took effect, share alike in his bounty? Why should one family of nephews and nieces, the children of a deceased sister get ali, while two other families of nephews and nieces, the children also of deceased sisters, get nothing ? It is not in such cases that Courts convert the plural into the singular number — but to prevent a failure of testamentary disposition.
The testator had but one object in view, to exclude his wife and her kin from any further participation in his property. He provided handsomely for her, and gave a small legacy to a daughter, probably by a previous marriage. He did not intend them to come in again. Hence the employment of the terms, “ blood relations.” It was not so much to designate which of his blood kin should take, as to shut out those who should not. This is the key to the will.
Judgment reversed.